Case 2:17-cv-00086-JDL Document 41 Filed 10/22/19 Page 1 of 2                      PageID #: 237



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

                                                              CIVIL ACTION NO: 2:17-cv-
                                                              00086

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION

                    PLAINTIFF
 v.

 SCOTT R. LEAVITT AND CHRISTINE M.
 LEAVITT



                  DEFENDANTS




                         PLAINTIFF’S MOTION TO SUBSTITUTE

       Plaintiff, by and through its attorneys, Bendett & McHugh, P.C., hereby moves this

honorable Court to substitute the named Plaintiff. In support of this Motion, Plaintiff states as

follows:

       1. Federal National Mortgage Association assigned the mortgage that is the subject of

           this foreclosure action to Nationstar Mortgage, LLC.

       2. Nationstar Mortgage then assigned the subject mortgage to U.S. Bank National

           Association, not in its individual capacity but solely as trustee for the RMAC Trust,

           Series 2016-CTT.

       3. Copies of the assignments are attached to this motion.




                                                 1
Case 2:17-cv-00086-JDL Document 41 Filed 10/22/19 Page 2 of 2                       PageID #: 238



       WHEREFORE, Plaintiff respectfully requests that this Court substitute the named

Plaintiff to U.S. Bank National Association, not in its individual capacity but solely as trustee for

the RMAC Trust, Series 2016-CTT.

                                              Respectfully submitted,
                                              Plaintiff
                                              By its Attorneys,
                                              BENDETT & MCHUGH, P.C.


Dated: October 22, 2019                       By: /s/ Matthew Crouter, Esq. Bar No.: 5909
                                                 MECourtMailings@bmpc-law.com


                                                  Attorney for Plaintiff
                                                  Bendett & McHugh, PC
                                                  30 Danforth Street, Suite 104
                                                  Portland ME, 04101
                                                  207-221-0016




                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

               registered participants identified on the Notice of Electronic Filing.



                                                      /S/ Matthew Crouter, Esq.

                                                      Matthew Crouter, Esq.
                                                      Maine Bar No. 5909




                                                  2
